PER CURIAM.
Jurisdiction to adopt rules of practice and procedure is vested in this Court. Art. V, section 2(a), Fla.Const. Pursuant to this authority we hereby adopt as a Court Rule those portions of chapter 79-336, Laws of Florida, which are procedural in nature.
We also adopt as Transition Rule 23(a) the following:
Rule 3.210(a). At the initial hearing held pursuant to Fla.Stat. 394.902, the court shall consider the following issues:
a. Whether the defendant is competent to stand trial;
b. If it is determined by the court that the defendant is not competent to stand trial, whether the defendant meets the criteria for involuntary hospitalization. If the issue of sanity at the time of the offense has been raised by the defendant, the court may order that the examination of the defendant by expert witnesses to determine competency to stand trial include an examination of the defendant to determine his sanity at the time of the offense.
The Court also adopts as Transition Rule 23(b) former Florida Rules of Criminal Procedure 3.210(e), sections (1) through (8).
This transition rule is adopted as a temporary measure pending a final recommendation from the Criminal Rules Committee of the Florida Bar.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.